Citation Nr: 0626602	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-43 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for residuals of a 
fracture of the twelfth thoracic vertebra, currently rated as 
10 percent disabling.

3.  Entitlement to a compensable rating for residuals of 
fractures of the left distal radius and ulna.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied claims for increased ratings 
for residuals of a fracture of the twelfth thoracic vertebra 
and residuals of fractures of the left distal radius and 
ulna, and from a January 2005 decision denying a claim for 
service connection for bilateral hearing loss. 

The veteran and a friend testified before the undersigned at 
a videoconference hearing in April 2006.  A transcript has 
been associated with the file.  


The issues of increased ratings for residuals of fractures of 
the twelfth thoracic vertebra and the left radius and ulna 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss was not present during 
service or for decades thereafter, and the preponderance of 
the evidence is against a causal link between his current 
bilateral hearing loss and any remote incident in service, 
including acoustic trauma.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's hearing loss is sensorineural and would qualify 
under the provision; however, hearing loss was not shown 
within the first post-service year.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
was exposed to loud noise.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  The veteran's report of hearing loss during 
service or shortly thereafter is insufficient to posit 
credible evidence of a hearing loss disability at that time, 
as hearing loss is possible under the regulation without 
establishing a disability.  The regulation requires auditory 
examination to establish such evidence.  None of the evidence 
produced shows a hearing loss disability (as defined in 
38 C.F.R. § 3.385 and discussed below) via competent evidence 
within one year of the veteran's termination of service.  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley at 
159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran went for an audiological examination in November 
2004.  While the examiner indicated that the veteran had mild 
to severe hearing loss, the audiometry results were not 
recorded.  The veteran was sent for a second examination in 
September 2005 which resulted in pure tone thresholds, in 
decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
55
70
LEFT
15
20
35
65
85

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 70 in the left ear.  The 
threshold for hearing loss disability has been met.

The veteran claims that he was exposed to inservice acoustic 
trauma.  The veteran's service records state that the veteran 
was assigned to the 2d Howitzer Battalion of the 37th 
Artillery stationed in Germany.  The veteran's specialty was 
running communications wire for the battalion.  In essence 
then, the veteran's MOS required him to serve outdoors with 
an artillery unit.  Therefore, the veteran would have been in 
close proximity to artillery fire.  The Board finds that 
exposure to acoustic trauma is consistent with the 
circumstances of the veteran's service.  The final question 
is whether the veteran's current disability is related to his 
inservice acoustic trauma.  

The evidence of record does not establish a link between the 
veteran's hearing loss and his inservice acoustic trauma.  
Service medical records reveal no complaints or findings 
indicative of hearing loss, and the veteran's examination 
prior to separation did not show any problem with the ears or 
with hearing.  

Service medical records record that the veteran underwent 
audiometric testing at induction to service in September 1963 
and at separation from service in June 1965.  However, prior 
to November 1967, military audiometric results were reported 
in American Standards Association (ASA) units; VA used ASA 
units prior to July 1966.  In July 1966 VA adopted 
International Organization for Standardization (ISO) units, 
and the military followed suit in November 1967.  The current 
definition for a hearing loss disability found at 38 C.F.R. § 
3.385 is based on ISO units.  The military audiograms in this 
case conducted in 1963 and 1965 must be converted from ASA to 
ISO units. Essentially, that means adding 10 decibels to the 
reported findings in most frequencies, the exceptions being 
adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.

At induction to service, the veteran underwent audiometric 
testing.  On the authorized audiological evaluation in 
September 1963, pure tone thresholds, converted to ISO units 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
No 
Result
0
LEFT
20
10
5
No 
Result
0

At separation from service, the veteran underwent audiometric 
testing.  On the authorized audiological evaluation in June 
1965, pure tone thresholds, converted to ISO units in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
No 
Result
10
LEFT
20
15
15
No 
Result
10

While these are not complete tests from the standpoint of 
38 C.F.R. § 3.385, there is some hearing loss shown.  Two of 
the frequency ranges are stable, and none meets the criteria 
for a hearing loss disability.  

The veteran was sent for the September 2005 VA examination to 
determine the likely etiology of his current hearing loss.  
The examiner reviewed the veteran's claims file, including 
the veteran's bilateral hearing tests done pre-induction, 
induction and separation.  The examiner interviewed the 
veteran to discover any other sources of acoustic trauma.  
The veteran denied significant noise exposure both prior to 
and after service.  The veteran did report shooting firearms 
as a hobby, but also reported using double ear protection.  
The examiner's opinion concludes that "the veteran's hearing 
loss was not a result of his exposure to 155 Howitzers."  
This is the only competent medical opinion on record as to 
this question.  The veteran had another audiological 
evaluation in November 2004, but the examination was limited 
to the veteran's candidacy for hearing aids and the issue of 
a relationship between his hearing loss and service was not 
addressed.

Although he was exposed to acoustic trauma during service, 
the veteran did not develop a hearing loss disability during 
service or for years thereafter.  While the veteran reported 
complaints of hearing loss since service, a hearing loss 
disability as defined by 38 C.F.R. § 3.385 was not documented 
by medical evidence until 2005.  The RO attempted to 
supplement the record by asking the veteran to provide or 
identify any outstanding medical treatment records, but the 
veteran stated that he had no other treatment records at his 
April 2006 hearing.  

In summary, the Board finds that the evidence of record does 
not show that the veteran had hearing loss in service or for 
many years thereafter.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


Veterans Claims Assistance Act

With respect to the veteran's bilateral hearing loss claim, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2004 letter told him to provide any 
relevant evidence in his possession. See Pelegrini II.  Since 
the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran denied having 
any outstanding medical records pertinent to the hearing loss 
claim at his April 2006 hearing.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination in September 
2005 to obtain an opinion as to whether his bilateral hearing 
loss can be directly attributed to service.  Further 
examination or opinion is not needed on the hearing loss 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 


REMAND

In considering the evidence of record concerning the severity 
of the veteran's residuals of the vertebra fracture, the 
Board notes that the veteran presented to the VA examiners 
with a host of back problems.  When the veteran brought his 
original claim for service connection in 1966, he stated that 
he had pain in his back down to the L5-S1 level.  On 
examination, the doctors could not find objective evidence of 
disability in the veteran's lower back.  As a result, the 
veteran was service connected solely for the fractured T12 
vertebra.  On bringing the instant claim for an increased 
rating, the record shows pain throughout his back, arthritic 
changes and lumbar scoliosis, and there is evidence on the 
record indicating that the veteran also suffers some 
neurological degeneration in his lower back.  The December 
2005 VA examiner stated that the veteran's lower back 
problems were not related to the T12 fracture.  No one has 
indicated to the Board's satisfaction that these changes are 
unrelated to the veteran's inservice fall.  The Board remands 
for a medical examination and opinion to determine whether 
the veteran's lower back problems are related to his 
inservice fall.

In a similar vein, the Board notes that the veteran reported 
numbness and tingling in his left index and long finger after 
he fell inservice.  The service medical records indicate that 
the veteran had a median nerve injury.  These symptoms 
persisted through separation from service, though they were 
improving.  On bringing this claim, the veteran has 
complained of numbness and "clawing" of the same fingers.  
The veteran was seen by a neurosurgeon in January 2005, who 
apparently misread the veteran's service medical records and 
stated that the veteran had no neurological injury when he 
fell inservice.  Another examiner, in November 2005, dated 
the veteran's ulnar neuropathy to the neurosurgeon's opinion.  
Neither opinion considers the possibility that the nerve 
disorders are related to the inservice injury, based on a 
clearly erroneous assumption.  The Board also notes that the 
veteran has carpal tunnel syndrome associated with the 
numbness and tingling symptoms.  There has been no inquiry 
into the question of whether the veteran's median nerve 
injury inservice resulted in this disorder.  The Board must 
remand for an evaluation of the severity of the veteran's 
residuals of radial and ulnar fractures, including assessment 
of the neurological disorder of his left hand and whether 
this is related to his service connected disability or to his 
fall inservice.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Wichita for 
treatment received since November 2005.

2.  After obtaining the recent VA 
records, to the extent available, 
schedule the veteran for a VA examination 
for his back disability and for his left 
wrist disability.  The examinations 
should include orthopedic and 
neurological assessments of the veteran's 
disabilities.  

The examiners should be asked to review 
and discuss all records of the veteran's 
inservice fall and his injuries and, 
thereafter, to provide a medical opinion 
as to whether it is at least as likely as 
not that the veteran's current back 
disabilities, including arthritis of the 
lumbar spine, lumbar scoliosis and any 
associated neurological deficits, and the 
veteran's current left wrist 
disabilities, including ulnar neuropathy 
and carpel tunnel syndrome, are related 
to his inservice fall.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


